      Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 1 of 24. PageID #: 384




                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

UNITED STATES OF AMERICA,
          PETITIONER,
                                                    CASE #: 3:96-CR-00732-001
VS.
                                                    HON. JAMES S. GWIN
ROBERT WHEELER,
             RESPONDENT
Alissa Sterling OH: 0070056                   Harold Gurewitz (P14468)
Four Seagate, Suite 308                       Counsel for Petitioner Wheeler
Toledo, Ohio 43604                            Gurewitz & Raben, PLC
Alissa.Sterling@usdoj.gov                     333 W. Fort Street, Suite 1400
                                              Detroit, MI 48226
                                              (313) 628-4733


EMERGENCY MOTION FOR COMPASSIONATE RELEASE PURSUANT TO §3582(C)

      Pursuant to 18 USC §3582(c)(1)(A)(i), as amended by §603 (b)(1) of the

First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194,5239 (Dec, 21, 2018)

Defendant Robert Wheeler respectfully requests this Court enter an order reducing

his sentence based on “extraordinary and compelling reasons.” The grounds for his

motion are set forth in his attached Brief in Support.

      Defendant has asked for this motion to be heard on an emergency or

expedited basis because of his health condition that, according to the CDC, places

him at a higher risk for severe illness from COVID-19 because of the

unpredictable and severe nature of the COVID-19 disease and because of the
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 2 of 24. PageID #: 385




positive COVID-19 test results for inmates at FCI Milan where Mr. Wheeler is

incarcerated, including 3 deaths.

                                      Respectfully Submitted,

                                      GUREWITZ & RABEN, PLC

                                By:   s/Harold Gurewitz
                                      333 W. Fort Street, Suite 1400
                                      Detroit, MI 48226
                                      (313) 628-4733
                                      Email: hgurewitz@grplc.com
Date: September 9, 2020               Attorney Bar Number: P14468




                                       -2-
      Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 3 of 24. PageID #: 386




                      UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

UNITED STATES OF AMERICA,
          PETITIONER,
                                                    CASE #: 3:96-CR-00732-001
VS.
                                                    HON. JAMES S. GWIN
ROBERT WHEELER,
            RESPONDENT
Alissa M. Sterling OH:0070056                 Harold Gurewitz (P14468)
Four Seagate, Suite 308                       Counsel for Petitioner Wheeler
Toledo, Ohio 43604                            Gurewitz & Raben, PLC
419 259-6374                                  333 W. Fort Street, Suite 1400
Email: Alissa.Sterling@usdoj.gov              Detroit, MI 48226
                                              (313) 628-4733
                                              Email: hgurewitz@grplc.com


                 BRIEF IN SUPPORT OF EMERGENCY MOTION
            FOR COMPASSIONATE RELEASE PURSUANT TO §3582( C)


I.    INTRODUCTION

      Defendant Robert Wheeler asks this Court to grant his Emergency Motion

for Compassionate Release pursuant to the First Step Act based on the

extraordinary and compelling reasons discussed below. Those reasons are created

by his age, his pre-existing health conditions that include obesity and hypertension

and the COVID-19 pandemic that has now spread rapidly through Federal Bureau

of Prisons facilities including FCI-Milan where Mr. Wheeler is confined. He also

asks for release from custody pursuant to §3582(c)(1)(A)(i) because his exemplary

                                        -1-
      Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 4 of 24. PageID #: 387




record in custody for over 24 years discussed below demonstrates that Mr.

Wheeler will present no threat to the community on release and that his reduced

sentence will satisfy all the factors this Court is required to consider pursuant to

§3553(a).

      The emergency nature of this motion is based on the COVID-19 pandemic

and its spread within the BOP and at FCI Milan where Mr. Wheeler is

incarcerated. The facility has had over 150 confirmed cases and 3 deaths. See:

COVID-19 cases, https://www.bop.gov/coronavirus. As discussed below,

measures taken so far in response by the BOP have failed to adequately protect

Mr. Wheeler who is at risk of severe illness or death if he contracts the virus

II.   FACTUAL BACKGROUND

      Mr. Wheeler pled guilty on February 5, 1997 to all six counts of his

Indictment charging him with violations of 18 USC §§33, 844(i) and 924(c)

arising from a vehicle explosion that caused the death of his wife. (ECF 68-1). He

was sentenced on June 11, 1997 on all counts to two consecutive life terms. Mr.

Wheeler has filed multiple §2255 motions. On September 1, 2020, this Court

granted his motion to set aside his convictions on Counts 2, 4 and 6 charging

violations of §924(c), leaving remaining convictions on Counts 1, 3 and 5 on

which he was sentenced to a concurrent life sentence. (ECF 93: Order Resolving



                                          -2-
       Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 5 of 24. PageID #: 388




Doc. 87).

III.   THIS COURT HAS AUTHORITY TO GRANT RELEASE FROM CUSTODY FOR
       COMPASSIONATE REASONS ON EXTRAORDINARY AND COMPELLING
       GROUNDS.

       This Court has authority to grant Defendant Wheeler’s request for

compassionate release because more than 30 days have elapsed since he submitted

his request for sentence reduction based on the COVID-19 pandemic dated June

15, 2020 and August 15, 2019. (Exhibit A), See, bop.gov/inmates/fsal/

faq.jsp#fsa_compassionate.release (“Inmates who meet the eligibility criteria may

apply for compassionate release consideration by making a request to their Unit

Team.”).

       This Court has authority pursuant to §3582(c)1)(A) to grant Mr. Wheeler’s

request on compassionate grounds because under §3582(c)(1)(A) as amended, on

motion of the defendant after a “lapse of 30 days from the receipt of [such] a

request,” this Court can reduce a sentence for “extraordinary and compelling

reasons.” United States v. Alam, 960 F3d 831 (6th Cir. 2020). First Step Act of

2018, §603, Pub.L. No. 115 391, 132 State. 5239; United States v. Alam, 960 F3d

831, 834 (2020).

       The statute has two basic requirements, that the 30 day time period has

elapsed after presentation of the defendant’s request and that there are



                                         -3-
      Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 6 of 24. PageID #: 389




extraordinary and compelling reasons. Both are met here. (Exhibit A).

IV.   EXTRAORDINARY AND COMPELLING CIRCUMSTANCES SUPPORT
      DEFENDANT’S REQUEST THAT THIS COURT GRANT COMPASSIONATE
      RELEASE.

      A.     The COVID-19 Pandemic and the BOP.

      Since March 11, 2020 when the World Health Organization declared

COVID-19 a pandemic, the virus has grown aggressively to become a world-wide

health crisis that has captured the public’s attention on a daily basis. It has not

spared inmates or staff of the BOP.

      The President of the United States declared a national emergency due to the

novel coronavirus disease (COVID- 19) on March 23, 2020. Proclamation on

Declaring a national Emergency Concerning the Novel Coronavirus Disease

(COVID-19) Outbreak, The White House (Mar. 13, 2020) https://www.

whitehouse.gov/presidential-actions/procolomation-declaring-national-

emergency-concerning-novel-coronavirus-disease-covid-19-outbreak. States have

followed suit with similar proclamations, including Michigan where Mr.

Wheeler’s place of detention, FCI Milan, is located. See, Michigan Executive

Order, No. 2020-20 (Mar. 22, 2020) and Michigan Executive Order No. 2020-177

(September 3, 2020) extending the state of emergency (from March 10, 2020) to

October 1, 2020.



                                          -4-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 7 of 24. PageID #: 390




      Nationwide, the number of victims continues to increase. So far, there have

been over 6 million cases and 190,000 deaths nationwide. In Michigan, there have

been over 119,000 confirmed cases and 6,814 deaths related to the disease; and,

over 3,564 of those cases and 124 deaths occurred in Washtenaw County,

Michigan, the site of FCI Milan.

      COVID-19 also has spread rapidly within the BOP and there is a substantial

basis for concern that BOP measures taken so far are not adequate to protect

Robert Wheeler from serious illness, ability to provide self-care or death if he

contracts the disease. Overcrowded jails and prisons that provide no opportunities

for social distancing by inmates, are “powder kegs for infections.” United States v.

Skelos, 2020 WL 1847558 at *1 (SD NY, 4/12/20).1 Infection rates within BOP

facilities have risen rapidly since March 23, 2020, when the CDC issued guidance

acknowledging that detention facilities “present [] unique challenges for control of

COVID-19 transmission among incarcerated/detained persons, staff, and

visitors.”2 On March 26, 2020, the BOP reported only ten inmates and eight staff

had been tested positive across the entire system. About a month later, on April



      1
       BOP facilities house approximately126,915 inmates and are reportedly
overcrowded by about 10%. www.justice.gov/doj/page/file/1246231/download
      2
        https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html. (updated July 22, 2020)
                                         -5-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 8 of 24. PageID #: 391




27, 2020, there were 799 inmates and 319 staff who had been confirmed with

COVID-19 cases. By September 1, 2020, that count had mushroomed to over

10,000 federal inmates who have been infected system wide, including deaths of

118 federal inmate COVID-19 and 2 BOP staff members.3 Disease spread has

progressed within BOP facilities like FCI Oakdale, FCI Victorville and FCI

Elkton, and also FCI Milan in spite of announced “aggressive measures” touted by

the BOP. Wilson v. Williams, 961 F3d 829, 845 (6th Cir. 2020)(Cole, concurring in

part and dissenting in part)(“That failure is more jarring when one considers that

both Congress and the Attorney General went out of their way to urge the BOP to

take aggressive measures to address the virus in its facilities.”) In fact, the rate of

infection, according to the Federal Defender of New York statistics, is about 5

times greater in BOP facilities than it is within the general population of the

United States.




      3
          BOP Coronavirus Cases available at https://www.bop.gov/coronavirus
                                           -6-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 9 of 24. PageID #: 392




(https://www.federaldefendersny.org as of 8/11/20).

      The uncontrolled threat of the disease for Robert Wheeler is shown by a

recent a BOP press release reporting on the COVID-19 related death of BOP

inmate Norman Duncan on August 19, 2020 at FCI Victorville. (United States v.

Duncan, Case No. 05-80025-D2, ED MI). Duncan was asymptomatic but tested

for the disease on August 18, 2020 as part of a general testing program.

Dramatically, however, he was found unresponsive in his cell the next day,

pronounced dead by EMS personnel, followed by the return of positive COVID-19

test results the next day. According to the BOP press release, Mr. Duncan suffered

from a long-term (undisclosed) pre-existing medical conditions listed among CDC

risk factors for developing more severe COVID-19. (Exhibit B).

      The BOP initially announced an action plan on March 13, 2020, followed



                                        -7-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 10 of 24. PageID #: 393




by several additional phases as its response to the pandemic.4 The plan included a

lock-down for inmates, limitations on inmate transfers and “screening,” but not a

specific plan to implement an effective inmate testing program. BOP, COVID-19,

https://bop.gov/coronavirus. As reported by a BOP corrections officer’s complaint

shortly thereafter, even lock-downs did not prevent the virus spread of COVID-19

for inmates housed in individual cells because the BOP failed to address

ventilation systems that spread the air among cells and common areas. (Exhibit C:

OSHA Complaint).

      Efforts to prevent disease spread at FCI Milan is institutionally limited by

the impossibility of social distancing. United States v. White, 2020 WL 2557077,

at *5 ED MI, 5/20/20 (FCI Milan inmate granted compassionate release who was

unable to practice “effective social distancing and effective hygiene” at FCI

Milan); United States v. Berry, 2020 WL 4001932, at *2, ED Wisc., 7/15/20

(inmate granted compassionate release from FCI Milan, “a facility which is not

conducive to social distancing,” where there is a COVID-19 outbreak and three

inmate deaths); United States v. Atwi,, 2020 WL 1910152 at *4, ED MI, 4/20/20

(the court recognized the number of positive cases in spite of argued “aggressive

measures”).



      4
          U.S. Dept. Of justice, BOP, COVID-19 Action Plan
                                        -8-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 11 of 24. PageID #: 394




      Testing is still not adequate about six months after the BOP announced its

phased action plans. As of September 4, 2020, according to the BOP Coronavirus

Update website, the BOP has only tested 50,098 of 126,915 inmates.5 Bop.gov/

coronavirus. According to BOP numbers, even a smaller percentage of the FCI

Milan inmate population has been tested, 394 out of 1,366. Id.6

      BOP attempts at protective measures have also been compromised by its

failure to properly address testing and other preventative measures for the

corrections officers who are de facto intermediaries between the outside world

where protective measures may or may not be controlled and Milan inmates.

“These towns love their federal prisons. But COVID-19 is straining the

relationship.” www.Washington Post, 5/9/20.

      BOP Medical director Jeffrey D. Allen, M.D., testified before the Senate

Judiciary Committee on June 2, 2020, that the bureau was not testing corrections

officers. MedPage Today, 6/4/20, “Senators Query Prison Officials on COVID-19

Actions.”7 A corrections officer and union official at FCI Milan explained the

      5
         About 3,000 of that number have been released on Home Confinement
and are no longer part of the current population count.
      6
          BOP.gov/coronavirus
      7
        The national union representing BOP corrections officers filed an OSHA
Complaint on March 31, 2020 complaining that the agency was “proliferating the
spread of a known and deadly contagion;” had directed staff who have come into
contact with individuals showing symptoms to work and not to self-quarantine;
                                        -9-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 12 of 24. PageID #: 395



impact of the BOP failure to include testing and preventative measures for the

officers to his union publication. (Exhibit D: “A BOP Officer Contracted

Coronavirus. He Was Told to Return to Work ASAP”). Officer Hall described

how “[t]he Bureau of Prisons only tested inmates and not staff.” Id. “They also

didn’t recognize his symptom as a COVID-19 symptom.” Id.

      Finally, the number of “recovered” inmates shown in the BOP COVID-19

update reports should not be viewed as an accurate measure of the effectiveness of

BOP’s action plans. FCI Milan, where Mr. Wheeler is housed, reports 89

recovered inmates, but also shows 149 reported positive cases of COVID-19 and 3

inmate deaths. The disconnect between those numbers is perhaps explained by

information available at the Federal Defenders of New York website reporting that

there is “good reason to believe that the numbers [of recovered inmates] reported

by the BOP understate the actual number of tested-positive cases.” https://www.

federaldefendersny.org as of 8/11/20.




and failed to introduce protocols to mitigate spread. (Exhibit C).
                                        -10-
    Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 13 of 24. PageID #: 396




Chart created by the Federal Defenders of New York, https://www.

federaldefendersny.org as of 8/11/20. See also, for example, “Inmate Who

‘Recovered’ From Coronavirus Dies in California Prison, Officials Say,” The

Sacramento Bee, May 28, 2020, https://www.sacbee.com/news/coronavirus/article

243076476.html. (Reporting on the death of a 54 year old inmate at FCI Terminal

Island where over 70% of the population tested positive, who tested positive, was

isolated until he stopped showing symptoms, but was hospitalized a month later

and died on May 24).

      Mr. Wheeler, therefore, continues in confinement at FCI Milan in real

danger of infection by COVID-19 and exposure to more severe illness and death

from the disease because of his age and medical conditions.

                                       -11-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 14 of 24. PageID #: 397



      B.     Mr. Wheeler’s Serious Medical Conditions Are Extraordinary
             And Compelling Reasons To Grant Compassionate Release.

      Section 3582(c)(1)(A) is accompanied by a policy statement and

commentary promulgated by the Sentencing Commission. The relevant section

states that a court may reduce a sentence for “extraordinary and compelling

reasons,” including situations where an individual is “suffering from a physical or

medical condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correction facility and from which

he or she is not expected to recover.” USSG §1B1.13(1)(A)(ii)(F). Mr. Wheeler’s

medical conditions meet those criteria.

      Mr. Wheeler is 64 years old. According to his available medical records, he

has long suffered from obesity and hypertension. (Sealed Exhibit L: Medical

Records).8 At 6'1" and a weight of 228 pounds, his Body Mass Index (BMI) is

30.1, placing in the category of “Obesity.” (https://nhlbi.nih.gov/health/

educational/lose_wt/BMI/bmicalc.htm.).

      Mr. Wheeler’s age – almost 65 – is a factor by itself that exposes him to

serious illness or death if he contracts the virus. The Center for Disease Control

(CDC) has advised that 8 out of 10 COVID-19 related deaths occurs in adults 65


      8
        Defendant submits records for 2019 and 2020 and some for the years
2011, 2012 and 2015 to which he has access. These are submitted to the Court
under seal.
                                          -12-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 15 of 24. PageID #: 398



or older. www.cdc/gov/older- adults, 8/16/20. The CDC also advises that persons

with conditions like Mr. Wheeler’s that include “Obesity” (body mass index

[BMI] of 30 or higher) “are at a higher risk for severe illness from COVID-19.

CDC.gov, www.cdc.gov.; and, persons with hypertension or high blood pressure

“might be at an increased risk for severe illness from COVID-19.” Id.

      Mr. Wheeler’s medical records show that he has suffered from obesity and

benign essential hypertension, or hypertension not attributable to a specific cause

going back at least to 2011. Mr. Wheeler’s blood pressure and weight in 2011

were 141/92 and 242 pounds; on June 25, 2018, his blood pressure rose to 155/93

without medication; in 2018, they were 130/90 and 236 pounds. (e.g., sealed

Exhibit L, pgs 2, 4 (hypertension), 106, 126 and 129). At about the time of Mr.

Wheeler’s transfer to FCI Milan in October, 2019, his weight had declined to 212.

Since then, however, and perhaps as a consequence of lock downs and more

limited access to physical activities since the start of the pandemic, Mr. Wheeler

reports that his weight has gone back up and is now at 228 pounds. Mr. Wheeler is

6'1" tall. His Body Mass Index (BMI) based on those factors, has ranged within

the range of obesity from 32.8 in 2011 to 30.1 in 2020.

      In a recent CDC report about the hospitalization rates and characteristics of

confirmed COVID-19 diagnoses, researchers found that 89.3% of the hospitalized

adult patients studied had one or more underlying conditions, among the most

                                        -13-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 16 of 24. PageID #: 399



common of which was hypertension (49.7%). Garg, S., Kim, L; Whitaker, M., et.

al., Hospitalization Rates and Characteristics of Patients Hospitalized with

Laboratory-Confirmed Coronavirus Disease, 2019-COVID-Net, https://www.cdc.

gov/mmwr/volumes/69/wr/mm6915e3.htm?s_cid=mm6915e3_w. There is a strong

correlation between a history of hypertension and severe cases of COVID-19. One

explanation may again relate to the link between COVID-19 and inflammation: the

coronavirus appears to cause inflammation of the heart muscle and certain blood

pressure medications may make patients more susceptible to this kind of

inflammation. https://www.health.harvard.edu/blog/how-does-cardiovascular-

disease-increase-the-risk-of-severe-illness-and-death-from-covid-19-

2020040219401.

      Courts also have recognized that the combination of advanced age together

with Mr. Wheeler’s medical conditions present extraordinary and compelling

reasons supporting compassionate release within the meaning of USSG

§1B1.13(1)(A)(ii)(I) (“ a serious physical or medical condition”). United States v.

White, 2020 WL 2557077 at *5, ED MI, 5/20/20 (defendant serving a 120 month

drug/firearm sentence granted compassionate release who suffered from obesity

and hypertension)9; United States v. Wren, 2020 WL 5087978, ED MI., 8/28/20


     Quoting an expert opinion on those conditions provided to the Court at
      9


ECF No. 51-1, the Court indicated: “Having two chronic conditions, such as
                                        -14-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 17 of 24. PageID #: 400



(defendant who suffers from obesity and is showing signs of hypertension and

prediabetes is granted compassionate release); United States v. Delgado, 2020 WL

2464685, D. Conn., 4/30/20 (granting compassionate release to defendant

sentenced on 4/25/19 to 120 month term who suffered from severe obesity (BMI

of 40.2) and sleep apnea, relying on NYU Langone Health Center in New York

that found “obesity of patients was the single biggest [chronic] factor, after age, in

whether those with COVID-19 had to be admitted to a hospital.”) Id at *3; United

States v. Williams, 2020 WL 5228141 N.D. Ohio, 9/2/20 (defendant sentenced on

2/8/18 to 103 month term granted compassionate release who was at an increased

risk of severe illness due to age (61) and ailments: diabetes, hypertension, COPD

and obesity.)

      Finally, according to the CDC, “[a]s you get older, your risk for severe

illness from COVID-19 increases,” and “people in their 60s or 70s are, in general,

at higher risk for severe illness than people in their 50s.” Coronavirus Disease

2019 (COVID-19): Older Adults, CDC, https://www.cdc.gov/coronavirus/

2019-ncov/need-extra-precautions/older-adults. html (last visited Aug. 7, 2020).


obesity and hypertension, puts you at a higher risk for severe illness from COVID-
19 compared to only having one. Any time you start layering underlying health
conditions, risk for illness and complications increases, no matter what age your
are. The immune system of someone who suffers from obesity and hypertension is
going to face an uphill battle when fighting off any virus, let alone a novel
coronavirus.” Id
                                         -15-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 18 of 24. PageID #: 401



Dr. Chris Beyrer, Professor of Epidemiology at Johns Hopkins University, has

explained that aging prisoners, such as Wheeler, “may be vulnerable to more

severe illnesses after infection.” (Exhibit E: Dr. Beyrer Declaration ¶ 6). United

States v. Massingille, No. 16-CR-20193, 2020 WL 4569562, at *4 (ED MI, Aug.

7, 2020).

      The reality for Mr. Wheeler as an inmate at FCI Milan, is that he is at high

risk of having catastrophic consequences if he contracts COVID-19 because of the

convergence of the pandemic, his age and his medical conditions. For these

reasons, this Court should find Wheeler’s health conditions in conjunction with

the conditions at FCI-Milan present extraordinary and compelling reasons that

justify this Court to grant his compassionate release within the meaning of §3553a

and Sentencing Commission policy statements. United States v. Mines, 2020 WL

4003048, ND Ohio 7/15/20.

V.    CONSIDERATION OF FACTORS UNDER §§3553A AND 3142(G) WEIGH IN
      FAVOR OF COMPASSIONATE RELEASE FOR MR. WHEELER.

      This Court should also grant of compassionate release for Mr. Wheeler

because his 24+ year period of incarceration and his exemplary record in custody

are reasons to conclude that he will not be a danger to any person or the




                                        -16-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 19 of 24. PageID #: 402



community and that his sentence fully reflects the seriousness of his offense.10

United States v. Wong Chi Fai, 2019 WL 3428504, ED NY 7/30/19 (granting

compassionate release to 65 year old defendant who served 26 years on a life

sentence for extortion and racketeering); United States v. Haynes, 2020 WL

1941478, ED NY 4/22/20 (granting release to a defendant sentenced 46 years for

four bank robberies who had been in custody for 27 years was not a danger);

United States v. Spears, 2019 WL 5190877, D. Ore. 10/15/19 (defendant

sentenced to life for large drug conspiracy and who had a prior conviction for

crime of violence was not a danger to the community given his age and health

conditions and the age of the offenses); United States v. Curtis, 2020 WL 1935543

D DC 4/22/20 (defendant sentenced to six life terms in 2004 for sex trafficking

was not a danger to the community 17 years later).

      Numerous additional courts have granted compassionate release to

defendants convicted of serious offenses involving guns and drugs and sentenced

to life terms because of their medical conditions, because they were not dangers to



      10
        According to the U S Sentencing Commission 2019 Datafile, USSCFY19
(Table 7, Sentence Length By Type Of Crime, Fiscal Year 2019), the Mean and
Median sentences imposed in the Sixth Circuit for the crime of Murder for fiscal
year 2019 were 203 and 165 months. According to the same source for the fiscal
year 2018, the Mean sentence for murder was 232 months; and, the Median was
252 months. Mr. Wheeler’s time in custody – 293 months – exceeds all those
numbers by at least 3 years.
                                        -17-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 20 of 24. PageID #: 403



the community and because their time in custody fully reflected the seriousness of

their offenses. United States v. Castillo, 2020 WL 2820401, SD TX 5/29/20

(defendant granted release at age 65 who served 12 years of two concurrent life

terms); United States v. Ennis, 2020 WL 2513109, WD TX 5/14/20 (defendant

granted release who served 17 years of life sentence); United States v. McGraw,

2019 WL 2059488, SD IN 5/9/19 (Defendant served 17 years of a life term for

gang related drug offenses was not a danger); United States v. Hope, 2020 WL

2477523, SD FL 4/10/20 (Defendant granted release who served 19 years of a

mandatory life term); United States v. Curtis, 2020 WL 1935543, DC DC 4/22/20

(Defendant served 17 years of six concurrent life terms for sex trafficking); United

States v. Millan, 2020 WL 1674058, SD NY 4/6/20 (Defendant served 28 years of

a life sentence for heroin distribution); United States v. Regas, 2020 WL 2926457,

S. NV 6/3/20 (Defendant served 27 years of life sentence); United States v.

Williams, 2020 WL 1751545, ND FL 4/1/20 (Defendant served 15 years of life

sentence for bank robbery and firearms offenses).

       Mr. Wheeler had no prior criminal history when he pled guilty in 1997. He

has had only two minor incident reports in his 24 plus years of incarceration,

neither of which involves violence or any sort of gang activity. (Exhibit F:

Custody Classification). The BOP has recognized his commendable record by

qualifying him for a Low facility (FCI Milan is a Low facility).

                                        -18-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 21 of 24. PageID #: 404



      Mr. Wheeler’s PATTERN11 Score is recognition of his positive record in

custody and is a validated indicator that he will not present a risk of danger or

recidivism on release. PATTERN is a risk assessment tool. (“PATTERN, as a

predictive tool, is designed to predict the likelihood of general and violent

recidivism for all inmates”) (Exhibit H: Male Pattern Risk Scoring; Exhibit G:

Newland, Zachary, “The First Step Act: Work in Progress, sentencing.net/prison-

conditions/the/first-step-act-pattern, 7/23/19.12 Mr. Wheeler’s Male Pattern Risk

Scoring evaluated 15 conduct categories including violent behavior (Items 2-6),

education, reports, and programs. Mr. Wheeler’s “general” score is “-12" and his

“Violent” score is “-2".

      Mr. Wheeler has maintained employment at UNICOR, the prison factory,

for more than the last 14 years. He has an Associate’s Degree in Electronics

Engineering making him employable on release. (Exhibit I).

      Mr. Wheeler’s record of accomplishments in custody is consistent with his


      11
          PATTERN is an acronym for Prisoner Assessment Tool Targeting
Estimated Risk and Needs. It is a recent risk predictive tool adopted pursuant to
the First Step Act.
      12
         “The RNAS [The Risk and Needs Assessment Tool- PATTERN] is
among several robust measures the Department has undertaken to implement the
FSA, which seeks to reduce risk and recidivism among the prison population and
assist inmates’ successful reintegration into society.” DOJ News Release, 7/19/19,
Department of Justice Announces the Release of 3,100 Inmates Under the First
Step Act, Publishes Risk And Needs Assessment System.
                                         -19-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 22 of 24. PageID #: 405



PATTERN score. He has taken and completed numerous courses and is currently

enrolled in classes. (See: Exhibit J: Individualized Needs Plan; Exhibit K:

Certificates).

      Mr. Wheeler has done remarkably well during his incarceration. Adopting a

positive attitude in federal prison, especially facing a life sentence, can be hard.

Wheeler has maintained that positive attitude. He has taken programs to improve

his personal relationship skills. Id. Wheeler’s post-sentencing rehabilitation is

“highly relevant to the [section] 3553(a) factors” Pepper v. United States, 562 US

476, 491 (2011)(“[E]vidence of post[-]sentencing rehabilitation may plainly be

relevant to the ‘the history and characteristics of the defendant.”), citing United

States v. McMannus, 496 F3d 846, 853 (8th Cir. 2007)(Melloy, J. Concurring)(“In

assessing at least three of the Section 3553a factors, deterrence, protection of the

public, and rehabilitation, . . . there would seem to be no better evidence than a

defendant’s post-incarceration conduct.”).

      Mr. Wheeler’s family has been a constant support during his custody and

will continue to be so on release. Mr. Wheeler’s plan is to reside with his father,

Robert J. Wheeler in Clinton Twp., Michigan on release. He also plans to live in

the community with the continuing support of his sister, his 2 sons and their

wives. His continuing family ties and support is another strong indicator that Mr.

Wheeler will not be a danger to anyone. Berg, Mark T. and. Huebner, Beth, M.,

                                         -20-
      Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 23 of 24. PageID #: 406



“An Examination of Social Ties, Employment, and Recidivism,” 28 Justice

Quarterly 382 (2011)(“Re-entering offenders who obtain steady work and

maintain social ties to family are less likely to recidivate.”).

       It is, therefore, submitted that Mr. Wheeler’s more than 24 years in custody,

together with any period of Supervised Release this Court may impose, is not only

evidence that Mr. Wheeler will present no danger on release, and it is also a

sentence which is “sufficient but not greater than necessary.”§3553(a). Dean v.

United States, 137 S.Ct. 1170, 1175 (2017)(the need for the sentence must be

sufficient but not greater than necessary to serve the purpose of “just punishment,

deterrence, protection of the public, and rehabilitation.”)

VI.    CONCLUSION

       Robert Wheeler respectfully requests that this Court grant this motion

because his medical conditions present an increased risk of more severe illness

and diminished ability to provide self-care or death during the COVID-19

pandemic and because his release will be consistent with §3553a and applicable

policy statements.

       He, therefore, requests that this Court order his immediate release and term

of Supervised Release or Supervised Release with a condition of Home

Confinement as it determines necessary to further satisfy the purposes of §3553.

He also requests that he be permitted to complete any required period of

                                          -21-
     Case: 3:96-cr-00732-JG Doc #: 97 Filed: 09/09/20 24 of 24. PageID #: 407



quarantine at home in order to appropriately balance Mr. Wheeler’s safety and

liberty with the interests of public health.

                                        Respectfully submitted,

                                        GUREWITZ & RABEN, PLC

                                  By:   s/Harold Gurewitz
                                        333 W. Fort Street, Suite 1400
                                        Detroit, MI 48226
                                        (313) 628-4733
                                        Email: hgurewitz@grplc.com
Date:September 9, 2020                  Attorney Bar Number: P14468




                             CERTIFICATE OF SERVICE

I hereby certify that on September 9, 2020, I electronically filed the foregoing
paper with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all parties of record.

                                                 s/Harold Gurewitz (P14468)
                                                 Gurewitz & Raben, PLC
                                                 333 W. Fort Street, Suite 1400
                                                 Detroit, MI 48226
                                                 (313) 628-4733
                                                 Email: hgurewitz@grplc.com




                                          -22-
